                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALEXEY GENNADYEVICH KHARIS,                         Case No. 18-cv-04800-JST
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER TO FILE STIPULATION OF
                                   9                                                        DISMISSAL
                                  10    JEFFERSON B SESSIONS, III, et al.,                  Re: ECF No. 30
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a Notice of Settlement. ECF No. 30. By June 12, 2019, the parties

                                  14   shall file either a stipulation of dismissal or a one-page joint statement explaining why they were

                                  15   unable to file such a stipulation.

                                  16          The Court also hereby sets a case management conference on June 26, 2019. That

                                  17   conference will be vacated automatically if a stipulation of dismissal is timely filed.

                                  18          Any continuance of the deadlines set in this order requires a showing of good cause.

                                  19          All other deadlines and hearings are vacated.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 15, 2019
                                                                                        _______________________________________
                                  22                                                                   JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
